We agree with the Supreme Court’s determination that the proceeding must be dismissed because the petitioner challenges the authority and jurisdiction of the Executive Committee of the Suffolk County Committee of the Conservative Party but has failed to join the Executive Committee as a necessary party (see, CPLR 1001 [a]; Matter of Curcio v Wolf, 133 AD2d 188; Matter of Oberle v Caracappa, 133 AD2d 241).
In any event, were we to reach the substantive issues in this case, we would conclude that there is no merit to the petitioner’s contentions. Lawrence, J. P., Rubin, Sullivan and Balletta, JJ., concur.